Citation Nr: 0119400	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  99 - 13 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder and depression.  

2.  Entitlement to service connection for postoperative 
residuals of colon polyps and adenocarcinoma of the colon, 
claimed as residual to herbicide exposure. 

3.  Entitlement to service connection for bilateral defective 
hearing.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from January 4, 1968, to 
November 25, 1970, including service in the Republic of 
Vietnam from January 31, 1970, to November 21, 1970.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of August 1998 and 
February 1999 from the Department of Veterans Affairs (VA) 
Regional Office in Lincoln, Nebraska (the RO) .  
  
In May 2001, the veteran testified at a personal hearing 
chaired by the undersigned Board Member.  A transcript of the 
veteran's hearing testimony has been associated with the 
veteran's VA claims folder. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and its duty to assist a claimant in 
obtaining all evidence necessary to substantiate his claims 
have been fully met.  

2.  The veteran served on active duty from January 4, 1968, 
to November 25, 1970, including service in the Republic of 
Vietnam from January 31, 1970, to November 21, 1970.

3.  The record includes no competent medical diagnosis of 
PTSD.  

4.  Depression, was not manifest during active service, on 
service separation examination, or at any time prior to April 
1996, more than 25 years after final service separation.  No 
competent medical evidence relates the current findings of 
depression to the veteran's service. 

5.  The record shows that personality disorder with various 
features was diagnosed in February 1998 and subsequently.  

6.  Adenocarcinoma of the colon and colon polyps were not 
manifest during active service, at the time of service 
separation, or within any applicable presumptive period, and 
no competent medical evidence has been submitted which links 
or relates either disability to the veteran's period of 
active service or to herbicide exposure during such service.  

7.  Bilateral defective hearing was not manifest during 
active service or at the time of service separation, and 
bilateral hearing impairment has not been demonstrated or 
diagnosed. 


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, including PTSD and 
depression, was not incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110;  38 C.F.R.  §§ 3.303, 3.304, 
4.9, 4.127 (2000).  


2.  Colon polyps and adenocarcinoma of the colon were not 
incurred in or aggravated by wartime service, and the service 
incurrence of adenocarcinoma of the colon, including as 
residual to herbicide exposure in the Republic of Vietnam, 
may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
(West 1991);  38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  

3.   Bilateral defective hearing was not incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110 (West 
1991);  38 C.F.R. §§ 3.303, 3.385, 4.85 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
an acquired psychiatric disability, to include post-traumatic 
stress disorder and depression; for adenocarcinoma of the 
colon and for bilateral defective hearing.  In essence, he 
contends that his psychiatric disabilities are the result of 
traumatic stress sustained while serving in the Republic of 
Vietnam; that his colon polyps and adenocarcinoma of the 
colon are due to his exposure to herbicides while serving in 
the Republic of Vietnam and that his bilateral hearing loss 
is due to noise exposure while serving on active duty.  

In the interest of clarity, the Board will initially review 
rhe evidentiary and procedural history of this case.  The law 
and VA regulations applicable to all of the issues on appeal 
will then be briefly set forth.  Finally, the Board will 
separately analyze the veteran's claims. 

Evidentiary and Procedural History

The veteran served on active duty from January 4, 1968 to 
November 25, 1970, including service in the Republic of 
Vietnam from January 25 1970, to November 21, 1970.  

The veteran's service administrative records (DA Form 20 and 
201 file) show that he completed basic training at Fort 
Lewis, Washington and received Advanced Individual Training 
at Fort Belvoir, Virginia, where he attended Engineer 
Equipment Maintenance school for nine weeks.  Upon completion 
of that training, his Military Occupational Specialty was 
Engineer Equipment Maintenance (62B).  On January 31, 1970, 
he was assigned to the 557th Engineering Company (Light 
Equipment), 31st Engineering Battalion, 79th Engineering 
Group, 20th Engineering Brigade, in the Republic of Vietnam, 
where he served as a Heavy Vehicle Operator (64B).  On 
November 21, 1970, he returned to the United States and was 
discharged on November 24, 1970, as an overseas returnee.  
The veteran's service administrative records show that the 
veteran received the National Defense Service Medal, the 
Vietnam Service Medal, and the Vietnam Campaign Medal, but 
received no combat awards or decorations for valor or the 
Purple Heart Medal.  

A report of medical history prepared by the veteran in 
connection with his service entrance examination cited a 
history of depression, excessive worry, and nervous trouble.  
His service entrance examination disclosed no pertinent 
abnormalities, his hearing acuity was within normal limits, 
bilaterally, and his psychiatric evaluation was normal.  The 
service medical records are silent for complaint, treatment, 
findings or diagnoses of an acquired psychiatric disability, 
bilateral defective hearing, or any abnormality of the 
gastrointestinal tract during his period of active service.  
His service separation examination, conducted in November 
1970, disclosed no abnormalities of the ears, his abdomen, 
viscera, anus and rectum were normal, and his psychiatric 
evaluation was normal.  Audiometric testing at service 
separation was precluded by broken equipment.  The veteran's 
last day of active service was November 25, 1970.  

The veteran's original claim for VA disability compensation 
benefits (VA Form 21-526), received in December 1970, sought 
service connection for conditions which included hearing 
loss.  No mention was made of gastrointestinal or psychiatric 
symptoms or disability.  

A VA audiology examination, conducted in March 1971, 
disclosed that his external auditory canals and tympanic 
membranes were normal, with no evidence of perforation or 
discharge, and audiometric testing revealed that his hearing 
acuity was normal, bilaterally.  A rating decision of March 
1971 denied service connection for bilateral defective 
hearing.  Although the veteran was informed of that adverse 
determination and of his right to appeal, he failed to 
initiate an appeal and that decision became final after one 
year.  

Private treatment records dated from December 1978 to 
November 1981 include no findings or diagnoses of the 
disabilities at issue, but note complaints of abdominal pain 
in January 1980, suggestive of a possible functional 
gastrointestinal motility disorder.  

Outpatient treatment records from the VAMC in Lincoln, 
Nebraska dated in March 1996 show that the veteran underwent 
a sigmoid colonoscopy with multiple biopsies after findings 
of rectal bleeding and hemocult positive stools, with 
pathology findings of tubular adenocarcinoma.  He was 
informed of the possibility of colectomy for advanced cancer.  
Clinical and laboratory findings of hematochezia and bright 
red blood persisted.  In October 1996, the veteran underwent 
a sigmoidoscopy, polypectomy, and transanal wide excision of 
a rectal tumor, with pathology findings of invasive 
adenocarcinoma of the colon but no submucosal invasion.  A 
follow-up sigmoidoscopy in March 1997 and a colonoscopy in 
October 1997 disclosed no evidence of masses, polyps, or 
other abnormalities and no recurrence of mass or polyp.  

In connection with his treatment for gastrointestinal 
problems, the veteran was referred to the mental health 
clinic in April 1996 for evaluation of depression.  
Outpatient treatment records from the mental health clinic 
dated in April 1996, show that the veteran was seen for 
evaluation of depression.  He offered a history of an abusive 
childhood, of becoming upset and distressed as early as age 
six, and of long term chronic depression and insomnia.  He 
cited a marginal financial situation and described his 
current employment in a plumbing warehouse as unsatisfying 
and temporary.  He related having made a number of unwise 
decisions, including the sale of his fertilizer business to 
his brother in 1978, which initiated a protracted sense of 
low self esteem and aimlessness, followed by a divorce, a 
brief period of excessive drinking, and the loss of a 
subsequent job with the agriculture department.  He underwent 
multiple episodes of counseling, declining medication, and a 
recent attempt at working with his brother had failed.  
Mental status examination was normal.  The diagnosis was 
depression, not otherwise specified, and he was noted to be 
status post excision of a polyp [diagnosed as] 
adenocarcinoma.  He was placed on Sertaline and Tranzadone, 
and was asked to return for counseling.  

VA outpatient mental health records show that the veteran was 
seen in May 1996 with complaints of anxiety and sleep 
problems, while an entry in June 1996 noted that he was 
sleeping better and his depression had improved.  In July 
1996, he complained of overwork, sexual dysfunction, and 
eating and sleeping poorly.  He was started on Buspar and 
Sertaline was discontinued.  In August 1996, he noted 
jealousy and difficulty in accepting that his girlfriend, a 
schoolteacher with children from a former marriage, made more 
money than he, expressed dissatisfaction with many elements 
of his life, and the examiner noted what appeared to be a 
life-long dysthymia in the veteran.  In October 1996, he 
reported frustration at not getting the respect he thought 
that he deserved at work, noting the inadequacy of the 
vehicle he was provided, and complaining about his 
relationship with his girlfriend.  In November 1996, he 
complained of his girlfriend's over-involvement in outside 
activities, and was shown to be adjusting slowly since his 
surgery.  In December 1996, he related periods of 
frustration, crying, insomnia, and difficulty in getting 
along with his girlfriend, assessed as depression, and he was 
restarted on Sertaline and referred for evaluation.
  
VA outpatient mental health records show that conjoint couple 
counseling from January through June 1997 appeared 
productive, but the veteran's chronic dysthymia continued.  
He subsequently went to Europe with a choir and returned in 
August 1997, feeling let down and expressing dissatisfaction 
with life and his wholesale selling job.  In September and 
October 1997, he related loss of interest in his relationship 
with his girlfriend due to the demands of her work and her 
children, and cited conflicts with his boss and the absence 
of any future in his current job.  In January 1998 reported 
that he had lost his job and been under a lot of stress.  


The veteran's application for VA disability compensation 
benefits, received at the RO in January 1998, sought service 
connection for conditions which included an acquired 
psychiatric disability, claimed as PTSD; a cancerous polyp 
claimed as residual to AO herbicide exposure; and bilateral 
defective hearing and tinnitus.  

In February 1998, the veteran reported continued depression, 
frequent crying, poor sleep, and difficulty in concentration.  
He asserted for the first time that he was bombarded with 
memories of Vietnam experiences.  He was referred to the PTSD 
clinic for evaluation, and was noted to have a history of 
fairly significant losses and increased stressors, with no 
source of income following recent loss of his job, 
fluctuating appetite, feelings of depression, low energy 
level, anhedonia, tearfulness, decreased libido, and feelings 
of hopelessness and that life has been especially difficult 
for him.  Mental status examination disclosed a depressed 
mood, a tearful affect, and thought content focused on his 
current problems.  The clinical impression was depression, 
not otherwise specified; rule out PTSD.  

A VA report of evaluation of the veteran in the PTSD clinic, 
dated in February 1998, cited the veteran's statement that he 
was stationed in Phouc Vinh, Republic of Vietnam, from 
January to November 1970 as a supervisor of road building and 
construction of helicopter pads, bridge approaches, and 
similar structures.  He reported apprehension due to small 
arms fire and mines, and asserted that minimal defensive 
support was provided; that his unit was responsible for their 
own defense at night; that mines destroyed equipment he was 
operating or near; that one of his friends died in an ambush 
while another was killed by a Claymore mine.  He was vague 
about any readjustment problems, but related difficulty in 
running a business with his brother, resulting in his selling 
his interest, and indicated some difficulty with excessive 
alcohol use.  In addition, he recounted problems with anger, 
particularly with people who complain about food, dust, heat 
or cold, cold, and tended to be angry at women because "he 
had to endure a war and they did not."  He reported concern 
over his father, who had been diagnosed with prostate cancer.  
He stated that he had experienced four nightmares since 
returning from Vietnam, but did not indicate their subject, 
and reported intrusive thoughts concerning unstated subject 
matter.  He related that he had experienced improved sleep 
since starting an antidepressants, and had less emotional 
lability and fewer tearful episodes, but remained 
discouraged.  

Mental status examination disclosed a depressed mood, an 
intermittently dysphoric affect, and thought content 
centering about the interview and his symptoms.  His insight 
was diminished and judgment was intact.  The examining 
psychiatrist stated that the veteran's symptoms were most 
consistent with depression and mixed personality traits; that 
he had recounted some traumatic events while in Vietnam; that 
his initial adjustment appeared adequate; and that he was 
currently having some symptoms consistent with PTSD, but did 
not meet the criteria for that diagnosis.  The diagnoses 
were: Axis I: depression, not otherwise specified, and 
subthreshold 
PTSD; Axis II: personality disorder, not otherwise specified, 
with narcissistic, compulsive, and passive/aggressive 
features; Axis IV: moderate stressors secondary to 
unemployment; and Axis V: Global Assessment of Functioning 
(GAF) Score: 48.

A stressor statement submitted by the veteran in June 1998 
described a series of events asserted to have taken place 
during his Vietnam service, including a grader detonating a 
mine 15 yards in front of his truck in April 1970; a scraper 
detonating a mine 30 yards from his truck in April 1970; 
seeing a helicopter crash at Long Binh in August 1970, with 
two fatalities; a hand grenade exploding near a group 
watching a movie adjacent to his bunker, without serious 
injuries, in April 1970; an August 1970 "fragging" incident 
in which an individual rolled a hand grenade into the 
commanding officer's empty tent about 100 feet from the 
veteran's bunker, without injuries; an attack upon a convoy 
that the veteran was slated to join, but did not, in 
July/August 1970; an April 1970 episode in which Viet Cong 
were caught setting mines in a work area with one killed; the 
April 1970 death of an individual from another company due to 
the premature detonation of a Claymore mine; and the 
vulnerability and general lack of safety involved in carrying 
out road building and construction projects while in Vietnam.  

The veteran further related that when he joined the 557th 
Engineering Company, he bunked in a half-culvert covered with 
sandbags, and heard artillery firing and explosions at a 
distance; that operating an earthscraper caused him to 
sustain hearing loss; that he experienced fear, uncertainty, 
and aloneness; that some members of the unit smoked dope and 
slept on watch; that he had to make unpopular decisions; and 
that he and members of his unit drank and "laughed in the 
face of adversity."  He could not provide the name of the 
individual killed, and 
noted that, although the work area was swept for mines every 
morning prior to the beginning of work, the Viet Cong planted 
new mines during the day.  He related a postservice history 
which included excessive use of alcohol, divorce, business 
failures, loss of employment, a history of four significant 
relationships, three major surgeries, including colon cancer, 
with subsequent depression which was currently being treated.  
He recounted having four nightmares involving Vietnam, the 
last occurring ten years ago, and described his initial 
reaction upon seeing the Vietnam Memorial.  

With his stressor statement, the veteran submitted excerpts 
from a publication of the 79th  Engineering Group, Long Binh, 
recounting activities of the 31st Engineering Battalion and 
the 557th Light Equipment Company near the Cambodian border 
during May 1970.  Those activities included building roads, 
defensive positions, and bridges, taking soil samples, and 
purifying water.  It was indicated that a convoy transported 
a section of a pre-fabricated dryspan bridge; that a tank 
providing security for the convoy struck a mine and was 
destroyed, and that the convoy came under small arms fire 
while returning, with no injuries.  

A report of VA psychiatric examination for PTSD, conducted in 
July 1998, cited the veteran's family, social, educational, 
military and medical history.  It was noted that the veteran 
entered service, received training in heavy equipment 
maintenance, served in a motor pool in Germany, and was 
assigned to Vietnam, where he served for 11 months with a 
light equipment company.  The veteran stated that he was not 
in direct combat, but was in many stressful and dangerous 
situations having to do with land mines, being under fire in 
camp and being in proximity to people who were killed or 
wounded.  Following service, he finished college, developed a 
fertilizer and chemical consultation business with his 
brother, sold his interest in the company to his brother, 
engaged in heavy alcohol use which contributed to his 
subsequent divorce, underwent alcohol treatment, and took a 
series of jobs, several of which ended in his termination for 
reasons having to do with his disgruntlement and 
dissatisfaction with some element of his employment.  He had 
held no steady job since October 1997, but was currently 
doing some contract maintenance work, such as shingling 
roofs.  

The veteran stated that he met his current significant other 
about two years previously; that their relationship was up 
and down; that he had undergone several operations, including 
removal of a cancerous polyp about two years ago; and that he 
had begun to experience mixed anxiety and depression at that 
time, with restlessness, difficulty focussing, poor sleep, 
irritability, impatience, variable levels of hopelessness, 
and episodes of tearfulness.  He was currently on medication 
and being seen in the mental health clinic, with improvement 
of symptoms, and was looking for a job.  He related that he 
had a close relationship with his younger sisters and a fair 
relationship with his brothers.  

The examiner described the nature and extent of the symptoms 
related by the veteran, in terms of the criteria for 
diagnosing PTSD, and indicated that the veteran spoke of his 
experiences without distinct physiological arousal, did not 
exhibit markedly diminished interests, detachment, 
estrangement, or a restricted range of affect; and expressed 
strong affection for his daughters and members of his family, 
and varying levels of attachment to his girlfriend.  

Mental status examination disclosed a tearful mood and affect 
when talking about dead or wounded soldiers in Vietnam, but 
was otherwise within normal limits.  The veteran displayed a 
degree of insight in recognizing his pattern of avoiding 
conflict, isolating his feelings away from others, and a 
tendency to became angry and distant when he perceived others 
to be others are intrusive.  He was shown to be capable of 
employment, although at risk for work place stresses and job 
loss, and demonstrated mild to moderate social limitations of 
an unclear nature, with a quality of sensitivity, avoidance, 
irritability, and poor communication.  The examiner stated 
that the veteran did not meet the criteria for a diagnosis of 
PTSD.  The diagnoses were: Axis I: depressive disorder, not 
otherwise specified; Axis II: personality trait disorder, not 
otherwise specified, with some avoidant traits and possible 
passive/aggressive traits, productive of interpersonal 
relationship difficulties and stresses, including in the 
workplace; Axis IV: problems with primary support group, 
current stressors between him and significant other, 
occupational problems; and Axis V: GAF  Score of 55.

A report of VA examination of the lower intestinal tract, 
rectum and anus, conducted in July 1998, cited the veteran's 
history of diagnostic colonoscopies, biopsies, and transanal 
surgery for removal of a rectal mass, diagnosed as 
adenocarcinoma of the colon.  The veteran reported good 
sphincter control and denied any current rectal bleeding, but 
noted intermittent diarrhea, treated with Lomotil.  
Examination disclosed a good sphincter tone, a soft prostate 
without nodules, a normal lumen, and no rectal bleeding.  The 
diagnoses were colon polyps- adenocarcinoma, status post 
polypectomy in October 1996; and chronic diarrhea.  

A report of VA fee-basis audiology examination, conducted in 
July 1998, cited the veteran's report of noise exposure 
during military service and an annoying tinnitus for several 
years.  He denied ear pain, discharge, chronic infections, 
vertigo, or significant problems with hearing, but noted some 
difficulty with soft or high-pitched voices, especially when 
there is background noise.  An examination of the veteran's 
ears disclosed that his external auditory canal and tympanic 
membranes were clear, and no findings of ear pathology were 
reported.  The findings on an accompanying audiogram were 
described as within normal limits except for a bilateral dip 
in hearing acuity at 4000 Hertz consistent with a noise-
induced loss, although the examiner stated that the veteran's 
acoustic responses were not significantly compromised and 
that he did not need hearing aids.  Although audiometric 
testing was conducted during the July 1998 examination, an 
adequate report was not prepared and another audiometric 
examination of the veteran was scheduled.  

A RO rating decision in August 1998 denied service connection 
for PTSD, for tinnitus and for postoperative residuals of 
polypectomy with adenocarcinoma of the colon.  A 
determination with respect to the issue of service connection 
for bilateral defective hearing was deferred.  

Another VA audiology examination, conducted in October 1998, 
cited the veteran's complaints of hearing loss and tinnitus, 
and his belief that such began in 1969 with mine explosions, 
and while working with heavy equipment in the military.  The 
veteran complained that tinnitus had been present for many 
years, denied any history of ear pathology or related 
illnesses, and the examiner noted that the veteran appeared 
to have had minimal noise exposure since service.  On VA 
audiometric evaluation in October 1998, pure tone thresholds, 
in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
10
5
10
25
12
LEFT
5
5
15
15
10

Speech audiometry revealed speech recognition ability of 98 
percent correct in both ears, consistent with a level I 
hearing acuity in each ear.  The examining specialist stated 
that the audiometric testing disclosed that the veteran's 
hearing acuity was within normal limits, bilaterally, while a 
slight depression was noted in the right ear at 4000 Hertz, 
consistent with the veteran's complaints of tinnitus and his 
history of noise exposure.  

A personal hearing was held in February 1999 before an RO 
Hearing Officer.  The veteran testified concerning his 
childhood and youth, his military training, his duties and 
activities during service in Germany and while in the 
Republic of Vietnam, his postservice activities and 
employment.  He described the onset and disabling 
manifestations of his claimed disabilities, his several 
surgical procedures, and reiterated the events recounted in 
his earlier stressor statement.  The veteran and his 
representative expressed their opinions as to a relationship 
between the veteran's military service and one or more of his 
claimed disabilities.  A transcript of the hearing is of 
record.  

A RO rating decision of February 1999 denied service 
connection for bilateral defective hearing.  A Hearing 
Officer's decision, issued in March 1999, granted service 
connection for tinnitus.  

A videoconference hearing was held in May 2001 before the 
undersigned Member of the Board.  A transcript of the 
testimony is of record.  The veteran confirmed the 
identification of the issues on appeal and his election to 
have a videoconference hearing in lieu of a personal hearing 
at the RO before a traveling Member of the Board.  He offered 
testimony concerning his childhood and youth, his family 
medical history, his military training, his duties and 
activities during service in Germany and while in the 
Republic of Vietnam, stressful events during his Vietnam 
service, his return from Vietnam and readjustment, and his 
postservice activities and employment.  He stated that his 
unit was defended by elements of the 1st Cavalry Division 
while doing road building and construction work.  He further 
described the onset and disabling manifestations of his 
claimed disabilities, his several surgical procedures, and 
reiterated the events recounted in his earlier stressor 
statement.  

The veteran and his representative expressed their opinions 
as to a relationship between the veteran's military service 
and one or more of his claimed disabilities, but identified 
no such association by a competent medical professional.  The 
veteran testified that none of his physicians had expressed 
the opinion that his colon polyps and adenocarcinoma of the 
colon were related to his service in the Republic of Vietnam. 
The veteran's representative asked that the provisions of  
38 U.S.C.A. § 1154(b) be applied in considering each of the 
disabilities at issue.  

At the request of the veteran and his representative, he was 
afforded a period of 60 days from the date of the hearing in 
which to submit additional evidence.
See 38 C.F.R. § 20.709 (2000).  No additional evidence was 
received by the Board.    

Relevant Law and Regulations

Service Connection - In General 

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 3.303(a) 
(2000).  

Service connection may also be granted on a presumptive basis 
for certain chronic diseases, including psychosis, malignant 
tumors and sensorineural hearing loss, when such is 
manifested to a compensable degree within one year from the 
date of separation from service.  38 U.S.C.A. § 1101, 1110, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307(a), 3.309(a) 
(2000).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 1991).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2000). In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed.Cir. 1997) and cases cited therein.  
Particularly with respect to the veteran's hearing testimony, 
although the Board is obligated to consider such testimony, 
in evaluating such testimony it 
may consider such factors as self interest.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony]; cf. Pond v. West, 12 Vet. App. 
341, 346 (1999).

Additional law and regulations specific to the three issues 
on appeal will be set forth where appropriate below.  

Analysis

Initial matter - duty to assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Luyster 
v. Gober, 14 Vet. App. 186 (2000); Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  It is the responsibility of the Board 
to determine whether the VCAA is applicable to a particular 
case.  See Holliday v. Principi, 14 Vet. App. 280, 286-90 
(2001).  Since the veteran's claims were pending as of the 
effective date of the law, the Board has determined that the 
VCAA is applicable to this case.    

Under the VCAA, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VA 
also has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096, 2097-98 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, and 5103A).  The Board has 
accordingly reviewed the record in order to determine whether 
the VCAA has been effectively complied with or whether a 
remand may be required so that the provisions of the VCAA can 
be satisfied.    

At the time of receipt of the veteran's application for VA 
disability compensation benefits, the RO requested and 
obtained the veteran's service personnel records.  The RO 
requested and obtained his complete medical records from the 
VAMC, Lincoln, and the VAMC, Grand Island.  

By RO letter of January 21, 1998, the veteran was informed 
that additional evidence was needed to process his claims, 
including evidence of a current disability, evidence of 
incurrence or aggravation of that disability during active 
service, and evidence of a nexus, or link, between the two.  
He was asked to submit such evidence with respect to each of 
his claimed disabilities, including statements from doctors 
who had treated those conditions since service separation, 
with the names, addresses, dates of treatment, findings and 
diagnoses.  In another RO letter on that date, the veteran 
was notified that additional evidence was needed to process 
his claim for service connection for PTSD, including a 
detailed description of the specific traumatic incidents 
which caused his PTSD, and he was asked to complete and 
submit the enclosed PTSD questionnaire providing complete 
information regarding his claimed stressors.  

In February 1998, the veteran provided the requested 
information in a telephone call to the RO, and the RO 
requested the relevant medical records from the physicians 
and medical facilities identified by the veteran.  In June 
1998, he submitted his completed PTSD questionnaire and 
additional evidence bearing on his inservice stressors.  
Following VA specialist examinations for each of his claimed 
disabilities, a rating decision of August 26, 1998, deferred 
the issue of service connection for bilateral defective 
hearing and denied the remaining claims.  The veteran and his 
representative were informed of those actions by RO letter of 
August 31, 1998, with a copy of the rating decision, which 
notified the claimant of the issues addressed, the evidence 
considered, the adjudicative actions taken, the decisions 
reached, the reasons and bases for the decisions, his right 
to appeal that determination and to have a personal hearing, 
and the time limit in which to do so.  

With his notice of disagreement, the veteran raised the 
additional issue of service connection for depression.  By RO 
letter of December 15, 1998, the veteran was informed that 
additional evidence was needed to process that claim.  The 
veteran was asked to submit such evidence with respect to 
that claim, including statements from doctors who had treated 
that condition since service separation, with the names, 
addresses, dates of treatment, findings and diagnoses.  

The veteran was provided a statement of the case on February 
10, 1999, which notified him of the issues addressed, the 
evidence considered, the adjudicative actions taken, the 
decision reached, the pertinent law and regulations, the 
reasons and bases for the decisions, his responsibility to 
submit evidence to support his claim, and VA's obligation to 
assist him by obtaining existing VA and non-VA medical and 
other evidence, including evidence in the possession of 
governmental authorities, that was pertinent and specific to 
his claim.  

A personal hearing was held on February 18, 1999, before an 
RO Hearing Officer, and a decision by that hearing officer, 
issued on March 1, 1999, granted service connection for 
tinnitus, while continuing the denial of claims for service 
connection for bilateral defective hearing and for an 
acquired psychiatric disability, claimed as PTSD and 
depression.  The veteran and his representative were informed 
of those actions by RO letter of March 26, 2001, with copies 
of the rating decision and the Hearing Officer's decision, 
which notified the claimant of the issues addressed, the 
evidence considered, the adjudicative actions taken, the 
decisions reached, the reasons and bases for the decisions, 
his right to appeal those determinations and to have a 
personal hearing, and the time limit in which to do so.  

A supplemental statement of the case, issued on March 15, 
1999, notified the veteran of the issues addressed, the 
additional evidence considered, the adjudicative actions 
taken, the decisions reached, and the reasons and bases for 
the decisions, his right to appeal that determination and to 
have a personal hearing, and the time limit 
in which to do so.  The veteran subsequently perfected his 
appeals, and requested a hearing before the Board.  A 
videoconference hearing was held before the undersigned 
Member of the Board on May 23, 2001, and the veteran was 
afforded 
an additional 60 day period in which to submit additional 
evidence in support of his claims.  That period has now 
elapsed, and no additional evidence pertaining to those 
claims has been submitted.  

The Board's review of the record shows that the RO has 
obtained the veteran's complete service medical and 
administrative records, as well as all private and VA medical 
evidence identified by the veteran.  In addition, the veteran 
underwent comprehensive VA specialty examinations in 
connection with his claims in July 1998 and in October 1998.  
He was afforded a personal hearing in February 1999 before an 
RO Hearing Officer, and a videoconference hearing in May 2001 
before the undersigned Member of the Board.  

It is clear from the above recitation that the veteran has 
been effectively provided notice as required by the VCAA.  He 
has also been provided with VA examinations, as well as the 
opportunity to be heard at hearings at the RO and before the 
undersigned Board Member.  The Board is aware of no existing 
additional evidence which is required to be obtained.

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  The Board accordingly 
concludes VA has satisfied its duties to notify and to assist 
the veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder and depression.

Relevant law and regulations

Specific VA regulations pertain to service connection for 
PTSD.

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f);  Moreau v. 
Brown, 9 Vet. App. 389 (1996).

In  Zarycki v. Brown, 6 Vet. App. 91 (1993) the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under  
38 U.S.C.A. § 1154(b), 38 C.F.R. §§ 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993). The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much. Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's MOS to 
determine 
if he engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996);  West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  Zarycki, 6 Vet. App. at 98.

In Kessel v. West, 13 Vet. App. 9 (1999), the Court observed 
that the import of the statute is ascertained when viewed in 
the context of comparing the evaluation of the merits of the 
claim of a non-combat veteran and a combat veteran.  A non-
combat veteran's claim must be denied if the preponderance of 
the evidence is against the claim.  By preponderance of the 
evidence is meant that the truth of the fact in controversy 
is "more likely than not."  See Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991).  Conversely, a combat veteran's 
claim cannot be denied unless there is "clear and convincing 
evidence" to the contrary as to the service incurrence or 
aggravation element.  By "clear and convincing" is meant 
that there is a "reasonable certainty of the truth of the 
fact in controversy" See Vanerson v. West, 12 Vet. App. 254 
(1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 6 
Vet. App. at 288-89 (1994).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio, 9 Vet. App. at 166 
(1996).  Further, an opinion by a mental health professional 
based on a post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  Moreau v. 
Brown, 9 Vet. App. at 395-96 (1996);  Cohen v. Brown, 10 Vet. 
App. 128 (1997).

Congenital or developmental defects, including personality 
disorders, are not diseases or injuries within the meaning of 
the applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2000).  See also Winn v. Brown, 8 Vet. App. 510, 516 
(1996) and cases cited therein.

Analysis

The Board will separately discuss the sub-issues, raised by 
the veteran, of entitlement to service connection for PTSD 
and depression.

PTSD

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992);  see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Moreover, as discussed above, service connection for PTSD 
requires medical evidence diagnosing that condition in 
accordance with the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, DSM-IV.  See 38 C.F.R. § 38 C.F.R. 
§ 3.304(f) (2000); see also Cohen v. Brown, 10 Vet. App. 128, 
137 (1997).  

In the instant appeal, the medical evidence includes no 
diagnosis of PTSD.  His claim of entitlement to service 
connection for PTSD fails in the absence of such diagnosis.  
See, e.g., Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless the claimed 
disability currently exists]. 

The veteran has in essence contended that he has PTSD.  
However, the veteran's self-diagnosis is not competent 
medical evidence. It is now well-settled that as a layperson, 
the veteran is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

The veteran's representative urges the Board to look at the 
entire record and to apply the benefit of the doubt rule.  
The Board agrees that this is the correct course of action 
with respect to the question of whether PTSD exists.  
However, there is no diagnosis of PTSD in the record.  In the 
absence of a diagnosis of PTSD, the evidence is not in 
equipoise as to this question and the benefit of the doubt 
rule, 38 U.S.C.A. § 5107(b) and  38 C.F.R. § 3.102, does not 
apply.  Accordingly, the first requirement of 38 C.F.R. 
§ 3.304(f), a diagnosis of PTSD, has not been met.  

In the absence of a diagnosis of PTSD, the Board need not 
address the remaining two prongs of 38 C.F.R. § 3.304(f).  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for PTSD is 
not warranted.  

Depression

The veteran has also claimed service connection for an 
acquired psychiatric disorder, including depression.  The 
medical evidence shows that the veteran has been diagnosed 
with depression on several occasions.  

The veteran's service medical records show no complaint, 
treatment, findings or diagnosis of depression or other 
psychiatric disability during his period of active service, 
on service separation examination, or at any time prior to 
April 1996, more than 25 years after service separation, when 
he was referred for psychiatric evaluation of depression 
after being diagnosed with adenocarcinoma of the colon.  
It thus appears that depression was not manifested during 
service, and the veteran does not appear to so contend.

Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 
3.303(d) (2000); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

There is no competent medical evidence which associates the 
veteran's current depression with his period of active 
service.  The medical evidence of record contains no 
competent medical evidence which links or relates the 
veteran's diagnosed depression to his period of active 
service or to any event or incident occurring during such 
service.  To the extent that a cause for the veteran's 
depression may be gleaned from the evidence of record, it 
appears that he complained of depression in April 1996, 
coincident with the discovery of a malignant polyp, and that 
he was referred to the mental health clinic for that reason.     
Indeed, on VA psychiatric examination in July 1998, the 
veteran stated that he began to experience anxiety and 
depression two years earlier, when he had undergone removal 
of a cancerous polyp.  

Although the veteran was asked by RO letter of January 21, 
1998, to provide medical evidence of a link between the 
disability claimed and military service, he has not done so.  
While the veteran has expressed the opinion that his 
depression is related to his period of active service or to 
stressors sustained while serving in the Republic of Vietnam, 
as discussed above the Court has held that a lay person, such 
as the veteran, is not competent to offer evidence that 
requires medical knowledge, such as the diagnosis or cause of 
a disability.  See Espiritu, supra; see also Grottveit v. 
Brown,  5 Vet. App. 91, 93 (1993).

Other psychiatric diagnoses

The veteran also has diagnoses of a personality disorder, not 
otherwise specified, with narcissistic, avoidant, compulsive, 
and passive/aggressive features.  However, as noted by the 
Board above, personality disorders are not diseases within 
the meaning of applicable legislation for VA disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2000).  Thus, service connection for the veteran's 
personality disorder may not be granted.  To the extent that 
the veteran's claim for an acquired psychiatric disability 
was intended to include his diagnosed personality disorder, 
that aspect of his claim is denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

2.  Entitlement to service connection for postoperative 
residuals of colon polyps and adenocarcinoma of the colon as 
residual to Agent Orange herbicide exposure.

Relevant law and regulations

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2000), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 C.F.R. § 3.307(a) (2000).

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically:  2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 U.S.C.A.§  1116(a)(4) (West 
1991);  38 C.F.R. § 3.307(a)(6)(i) (2000).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2000) are met, even though there is no 
evidence of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (2000) are also satisfied: Chloracne or other 
acneform disease consistent with chloracne; Type II diabetes 
mellitus; adult onset diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. 
§ 3.309(e) (2000). 

The diseases listed at 38 C.F.R. § 3.309(e) (2000) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii) (2000).

In 64 Federal Register 59232-43 (November 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted. The Secretary evaluated numerous studies and other 
scientific evidence and concluded that there was insufficient 
credible evidence to establish an association between 
herbicide exposure and any condition not specifically named 
in 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994). 

Analysis

The veteran's primary contention is that his adenocarcinoma 
of the colon is residual to his exposure to AO herbicide 
while serving in the Republic of Vietnam from January 25, 
1970, to November 21,1970. 

The veteran does not contend that adenocarcinoma of the colon 
was manifest during his period of active service or to a 
compensable degree within the initial postservice year, and 
there is no evidence of record to that effect.  The veteran's 
service medical records are silent for complaint, treatment, 
findings or diagnosis of rectal polyps or adenocarcinoma of 
the colon during his period of active service or on service 
separation examination. Adenocarcinoma of the colon was first 
clinically shown in March 1996, more than 25 years after 
service separation.  Accordingly, service connection cannot 
be granted on a direct basis under 38 C.F.R. § 3.303(a) or 
through the application of the presumptive provisions 
contained in 38 C.F.R. § 3.309(a).  

Two further avenues are for potential consideration: the 
Agent Orange regulations, 38 C.F.R. §§ 3.307 and 3.309(e); 
and the application of Combee and 38 C.F.R. § 3.303(d).  The 
Board will address each of these in turn.     
  
Agent Orange regulations

As discussed by the Board above, where a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected, 
even though there is no record of such disease during 
service: chloracne or other acneform diseases consistent with 
chloracne, Type II diabetes mellitus, adult onset diabetes, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 U.S.C.A. § 1116(a)(2);  38 C.F.R. 
§ 3.309(e) (2000).  

The Court has held that, in view of the plain language of  
38 U.S.C. § 1116(a)(3) and  38 C.F.R. § 3.307(a)(6)(iii), 
neither the statutory nor the regulatory presumption will 
satisfy the incurrence element of a service connection claim 
where the veteran has not developed a condition enumerated in 
either  38 U.S.C. § 1116(a) or  38 C.F.R. § 3.309(e).  In 
other words, both service in the Republic of Vietnam during 
the designated time period and the establishment of one of 
the listed diseases is required in order to establish 
entitlement to the in-service presumption of exposure to an 
herbicide agent.  See McCartt v. West, 12 Vet. App. 164 
(1999).  

In the instant appeal, there is no evidence that the veteran 
has developed an enumerated disease.  Accordingly, the 
presumptive Agent Orange regulations are not applicable.  

The Board notes in passing that in the Federal Register, 
November 2, 1999 (Volume 64, Number 211), pages 59232 -59243, 
the Secretary of VA determined that a presumption of service 
connection for exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for 
gastrointestinal tumors (to include colon cancer). The 
numerous studies were cited.  The Secretary concluded, based 
on all the available evidence, that the credible evidence 
against an association between gastrointestinal tumors (colon 
cancer) and herbicide exposure outweigh the credible evidence 
for such an association. The Secretary, therefore, indicated 
that a positive association did not exist.

Combee/38 C.F.R. § 3.303(d)

Finally, as noted above service connection may be granted 
under 38 C.F.R. § 3.303(d) if the evidence establishes that 
the claimed disability is related to service, including 
exposure to Agent Orange.  In this case, however, no 
competent medical evidence or opinion has been entered into 
the record which links or relates the veteran's 
adenocarcinoma of the colon to his period of active service.  

The record shows that none of the extensive medical evidence 
reviewed and cited above pertaining to the veteran's colon 
polyps and adenocarcinoma of the colon links or relates the 
veteran's those diseases to the veteran's period of active 
service or to exposure to AO herbicide during his Vietnam 
service.  The only opinion which purports to make such a 
connection is that of the veteran himself.  However, the 
Board again notes that the Court has held that lay persons, 
such as the veteran and his representative, are not competent 
to offer evidence that requires medical knowledge, such as 
the diagnosis or cause of a disability.  See Grottveit v. 
Brown,
5 Vet. App. 91, 93 (1993);  Espiritu v. Derwinski,  2 Vet. 
App. 492, 495 (1992).  

The Board finally observes that the veteran testified at his 
videoconference hearing in May 2001 that none of his 
physicians had expressed the opinion that his colon polyps 
and adenocarcinoma of the colon were related to his service 
in the republic of Vietnam. 

Based upon the foregoing, the Board finds that the 
preponderance of the evidence in this case is against the 
claim for service connection for colon polyps or 
adenocarcinoma of the colon on a direct or presumptive basis, 
or presumptively as residual to herbicide exposure.  The 
Board concludes that colon polyps and adenocarcinoma of the 
colon were not incurred in or aggravated by active service, 
during any applicable presumptive period, or as residual to 
herbicide exposure during the veteran's period of service in 
the Republic of Vietnam.  Accordingly, service connection for 
colon polyps and adenocarcinoma of the colon on a direct or 
presumptive basis, or as residual to herbicide exposure in 
the Republic of Vietnam, is not warranted.  

3.  Entitlement to service connection for bilateral defective 
hearing.

Relevant law and regulations

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385, Part 
4, § 4.85 (2000). 

Analysis

Initial matter

As noted by the Board in the factual background section 
above, the veteran's claim of entitlement to service 
connection for bilateral hearing loss was denied in a 
March 29, 1971 RO rating decision.  The RO based its decision 
on the fact that  because defective hearing was not shown by 
the evidence of record.  In particular, the VA examination 
which was completed on March 16, 1971 indicated that the 
veteran's hearing was normal.  The veteran was notified of 
that decision by letter from the RO dated March 31, 1971.  He 
did not appeal that determination.  The decision accordingly 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

Because the veteran's claim for hearing loss was denied by a 
final rating decision of March 1971, new and material 
evidence must be submitted in order to reopen the claim 
pursuant to the requirement of  38 U.S.C.A. § 5108 (West 
1991) and  38 C.F.R. § 3.156(a) (2000).  It appears that the 
RO did not recognize this.  Instead, the RO denied the 
veteran's claim on the merits based on a review of all of the 
evidence record.

After having considered the matter, the Board concludes that 
the RO's error in adjudicating the veteran's claim of 
entitlement to service connection for hearing loss without an 
initial determination as to newness and materiality of 
additionally submitted evidence constitutes harmless error.  
The RO in essence gave the claim more consideration than was 
warranted.  Cf. Edenfield v. Brown, 8 Vet. App. 384, 391 
(1995).   

Discussion

No impaired or defective hearing was shown in either ear 
during active service, at the time of service separation, or 
on current VA audiology and audiometric examinations.  
Despite the veteran's claims of hearing loss, recent VA 
audiology examinations and audiometric testing in July and 
October 1998 demonstrate that the veteran's ears are normal 
and that his hearing acuity is currently within normal 
limits, bilaterally.  

As discussed above, a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant 
appeal, the medical evidence includes no objective clinical 
findings of bilateral hearing loss.  In the absence of 
objective clinical findings demonstrating that the veteran's 
hearing acuity in either ear meets the regulatory criteria 
for disability due to impaired hearing, service connection 
for bilateral defective hearing is not warranted. 

The Board observes in passing that service connection has 
been granted for tinnitus.  A disability rating of 10 percent 
is currently in effect.  Nothing in the Board decision, 
above, is intended to impact that rating.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for bilateral hearing loss.  The benefit sought on 
appeal is denied.


ORDER

Service connection for an acquired psychiatric disability is 
denied.

Service connection for colon polyps or adenocarcinoma of the 
colon is denied.

Service connection for bilateral defective hearing is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 



